 
 
I 
111th CONGRESS 1st Session 
H. R. 2080 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2009 
Mr. Hodes introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the credit for nonbusiness energy property and to include biomass heating appliances in energy-efficient building property. 
 
 
1.Short titleThis Act may be cited as the American Renewable Biomass Heating Act. 
2.Extension and expansion of credit for nonbusiness energy property 
(a)Extension of creditParagraph (2) of section 25C(g) of the Internal Revenue Code of 1986 (relating to termination) is amended by striking December 31, 2010 and inserting December 31, 2013. 
(b)Expansion of energy-efficient building property To include boilers and furnacesSubparagraph (E) of section 25C(c)(3) of such Code (defining qualified energy efficiency improvements) is amended by striking a stove and inserting biomass heating appliance, including a stove, boiler and furnace,. 
(c)Increase in limitation amountSubsection (b) of section 25C of such Code (relating to limitation) is amended by striking $1,500 and inserting $6,000. 
(d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2009. 
 
